IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00136-CV

JONAS DEMAR JACKSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2006-357-C2


                          MEMORANDUM OPINION


      Jonas Demar Jackson appeals the trial court’s order denying Jackson’s “Motion to

Dissolve & Replevin Notice (Pro Se).” In a letter dated April 24, 2019, the Clerk of this

Court notified Jackson that the appeal was subject to dismissal because it appeared the

trial court’s Order denying appellant’s “Motion to Dissolve & Replevin Notice (Pro Se)”

signed on March 20, 2019 was not a final, appealable order. The Clerk warned Jackson

that the Court would dismiss the appeal within 14 days from the date of the letter unless

a response was filed showing grounds for continuing the appeal. More than 14 days have
passed and no response has been filed.

        Accordingly, this appeal is dismissed.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a). Under these circumstances, we suspend the rule and order the Clerk to write

off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 22, 2019
[CV06]




Jackson v. State                                                                        Page 2